Citation Nr: 1324942	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  07-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include as due to herbicide exposure.  

2.  Entitlement to service connection for chronic rhinitis, to include as due to either herbicide exposure or undiagnosed illness.

3.  Entitlement to service connection for a headache disorder, to include as due to undiagnosed illness.  

4.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from January 1966 to January 1968 and from July 2003 to May 2004.  The Veteran also had more than 24 years of service in the Army Reserves from 1978 to 2003.  

As to the service connection issues, they initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.  The Veteran appeared at a hearing before a local hearing officer at the RO in May 2008 and at a Travel Board hearing before the undersigned Veterans Law Judge in March 2010.  Transcripts of both of these hearings are of record.  

In March 2012, the Board denied entitlement to service connection for pulmonary, chronic allergy, and headache disorders.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In January 2013, the parties to the appeal before the Court filed a Joint Motion for Remand (JMR) requesting that the decision be vacated and remanded to the Board for actions consistent with the JMR.  Later that month, the Court ordered that the JMR be granted for actions consistent with the joint motion.  

As to the issue of an increased evaluation for PTSD, the Board notes that the RO, in an August 2012 rating determination, pursuant to the Veteran's March 2011 request for an increased evaluation, increased the Veteran's disability evaluation for his PTSD from 30 to 70 percent, with an effective date of February 10, 2010.  In a statement in support of claim received later that month, the Veteran requested reconsideration of the PTSD claim indicating that he did not believe that the RO had all the treatment and therapy records, which may have crisscrossed in the mail.  The Board accepts this as a notice of disagreement with the assigned 70 percent evaluation necessitating further action which will be discussed below in the remand portion of this decision.  

In his August 2012 statement in support of claim, the Veteran also requested reconsideration of his claim of service connection for arthritis of the spine.  Although the Board notes that the RO, in its March 2011 duty to assist letter, addressed the issue of service connection for a spine condition, there appears to have been no further action taken on this issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

In the January 2013 JMR, the parties agreed that the Veterans Law Judge (VLJ) who conducted the March 2010 hearing simply stated the issues on appeal and that such generic identification of the issues on appeal was insufficient to satisfy the hearing officer's responsibilities as set forth in 38 C.F.R. § 3.102(c)(2), as the VLJ was obligated to explain the issues to the Veteran and to suggest the submission of evidence relevant to these issues which he might have overlooked.  As such, the parties agreed that remand was necessary for compliance with 38 C.F.R. § 3.102(c)(2).

The parties also noted that as to the issue of service connection for a chronic allergy disorder, the June 2011 VA examiner failed to provide any rationale for his opinion that the Veteran's chronic rhinitis (hay fever) was not permanently aggravated by service.  The parties agreed that the Board, on remand, should obtain a new examination and request that the examiner provide an adequate opinion, including rationale, as to whether the Veteran's chronic rhinitis was permanently aggravated in service. 

In conjunction with his ability to submit additional evidence in accordance with the JMR, the Veteran also submitted several lay statements and a June 2013 statement from his treating physician, D. P., D.O., addressing the Veteran's continuing allergic symptoms and their possible relationship to his Vietnam service.  Along with the additional evidence, the Veteran submitted the 90 Day Letter Response Form, wherein he checked the box indicating that he desired the case be remanded to the RO for review of the newly submitted evidence.  

The Board further observes that additional evidence submitted subsequent to the March 2012 decision, separate and independent from that submitted by the Veteran in June 2013, includes a July 2012 statement from Dr. P. indicating that the Veteran had been under his care for several years and had been treated for arthritis of the spine, headaches, sinus problems, and hip problems.  

The Board also notes that additional records associated with the claims folder reveal that the Veteran is in receipt of Social Security Disability benefits.  It does not appear that any attempt has been made to obtain the actual award or treatment records that were reviewed in preparation of the Social Security decision.  VA has an obligation to obtain copies of all Social Security decisions and the records underlying those decisions.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Finally, as to the issue of an increased disability evaluation for PTSD, the Board notes that following the grant of a 70 percent disability evaluation for PTSD in August 2012, the Veteran filed a request for reconsideration later that month, which the Board views as a notice of disagreement.  To date, a statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Prepare a notification letter for the Veteran advising him of the reasons for the denials of service connection for a pulmonary disorder, a headache disorder, and a chronic allergy disorder, and also advising him as to the necessary elements for a grant of service connection and what elements are not currently demonstrated by the evidence of record.  The RO/AMC is also requested to notify the Veteran as to possible evidence/information which may be beneficial in resolving the claims of service connection for pulmonary, headaches, and allergy disorders in his favor.  

2.  Contact the Social Security Administration (SSA) and obtain copies of all decisions pertinent to the Veteran's claim for SSA benefits, as well as the medical records relied on concerning that claim.

3.  Following completion of (1) and (2) above, schedule the Veteran for a VA examination to assist in determining the nature and etiology of any current chronic allergy disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder be made available to the examiner for review in conjunction with the examination and should be reviewed prior to rendering any opinions, with said review being noted in the report.  

As it relates to any chronic allergy disorder, the examiner is requested to render the following opinions: 

a.  Did the Veteran's chronic allergy disorder clearly and unmistakably exist prior to his entrance into active duty in January 1966?

b.  If it is your opinion that the Veteran's chronic allergy disorder preexisted service, did it permanently worsen as a result of this period of service? 

c.  If it is your opinion that the Veteran's chronic allergy disorder permanently worsened in severity during his first period of active service, was there permanent worsening beyond the natural progress of the disease? 

d.  If the examiner concludes that the Veteran's chronic allergy disorder did not pre-exist his first period of active service, is it as likely as not (probability 50 percent of more) that any chronic allergy is directly related to any complaints noted during his first period of active service, that is, whether the current chronic allergy began during the Veteran's first period of active service? 

e.  Did the Veteran's chronic allergy disorder clearly and unmistakably pre-exist prior to his entrance into active duty in July 2003?

f.  If it is your opinion that the Veteran's chronic allergy preexisted his entrance into service in July 2003, did it permanently worsen as a result of this period of service? 

g.  If it is your opinion that the chronic allergy disorder permanently worsened in severity during his period of active service beginning in July 2003, was there permanent worsening beyond the natural progress of the disease? 

h.  If the examiner concludes that the Veteran's chronic allergy disorder did not pre-exist the Veteran's period of active service beginning in July 2003, is it as likely as not (probability 50 percent of more) that any chronic allergy is directly related to any complaints noted during this period of active service, that is, whether the current chronic allergy began during the Veteran's second period of active service? 

The examiner should provide a rationale for all conclusions reached. 

4.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After performing the actions listed above, including any other development deemed necessary by the RO/AMC, and reviewing the claims folder and all other pertinent evidence, including that evidence/information added to the record subsequent to the vacated Board decision, the RO/AMC should readjudicate the remaining claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

6.  Issue a statement of the case on the issue of entitlement to an increased disability evaluation for PTSD, currently rated as 70 percent disabling.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

